 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ADRIANA BEATRIZ GOVEA,                              Case No.:   3:18-cv-00575 W
                                        Plaintiff,                   3:15-cr-01880 W
12
13   v.                                                  ORDER (1) GRANTING
                                                         GOVERNMENT’S UNOPPOSED
14   UNITED STATES OF AMERICA,
                                                         MOTION TO SHORTEN TIME
15                                    Defendant.         [DOC. 71]; (2) DENYING PETITION
                                                         FOR WRIT OF HABEAS CORPUS
16
                                                         [DOC. 64]; AND DENYING
17                                                       CERTIFICATE OF
                                                         APPEALABILITY
18
19
20         Pending before the Court is Adriana Govea’s Petition for Writ of Habeas Corpus
21   Pursuant to Title 28 U.S.C. § 2255 (the “Petition”). Respondent United States of
22   America has filed a motion to “shorten time” to file its opposition, along with the
23   opposition.
24         The Court decides the matter on the papers submitted and without oral argument.
25   See Civil Local Rule 7.1. For the reasons stated below, the Court GRANTS
26   Respondent’s unopposed motion to shorten time [Doc. 71], DENIES the Petition [Doc.
27   64], and DENIES a certificate of appealability.
28
                                                     1
                                                                                   3:18-cv-00575 W
                                                                                   3:15-cr-01880 W
 1   I.    FACTUAL BACKGROUND
 2         On July 20, 2015, Petitioner Adriana Govea was arraigned on an indictment
 3   charging her with (1) conspiracy to import and (2) importation of a controlled substance
 4   into the United States in violation of 21 U.S.C. §§ 952, 960, 963. Petitioner pled not
 5   guilty, and the Court appointed Attorney Jerry M. Leahy as her counsel. (See Indictment
 6   [Doc. 1]; July 20, 2015 Min. Entry [Doc. 4].)
 7         On August 17, 2015, the Court held a hearing to address the Government’s
 8   motions in limine. Attorney Leahy asked to postpone the hearing. (August 17, 2015 Tr.
 9   of Proceedings [Doc. 56] 4:12–15.) The Court agreed with respect to the Government’s
10   motion to admit Petitioner’s cellular text communications, but proceeded with the
11   remaining motions which it considered “uncontroversial.” (Id. at 4:19–23.) The Court
12   then granted the Government’s motion for attorney voir dire, motion to preclude certain
13   witnesses, motion to prohibit reference to punishment, motion to admit narcotics, motion
14   to admit expert testimony, and motion for reciprocal discovery. (See August 17, 2015
15   Min. Entry [Doc. 9].) The Court also found the Government’s motion to preclude duress
16   and necessity defenses was moot because Attorney Leahy stated that he had “no intention
17   of providing that kind of evidence.” (Id.; August 17, 2015 Tr. of Proceedings 7–8.)
18         On October 6, 2015, the Court held a hearing to consider the Government’s
19   remaining motion to admit cellular text communications recovered from Petitioner’s cell
20   phone pursuant to a search warrant. (October 6, 2015 Tr. of Proceedings [Doc. 57] 2–3.)
21   The phone was seized from Petitioner upon her arrest. (Tr. of Jury Trial – Day One
22   [Doc. 58] 138:20–21.) The Court granted the Government’s motion over Attorney
23   Leahy’s foundational objections and denied his motion for a pre-trial evidentiary hearing
24   related to the text messages. (See October 6, 2015 Min. Entry [Doc. 18].)
25         On October 7, 2015, voir dire began. The Court asked each juror to provide basic
26   information (place of residence, occupation, marital status, etc.) and to answer whether
27   any family members had dealings with the criminal justice system, whether the juror was
28   ever a victim of a crime, and whether the juror had friends or relatives in law
                                                  2
                                                                                       3:18-cv-00575 W
                                                                                       3:15-cr-01880 W
 1   enforcement. (Tr. of Jury Trial – Day One 11–12.) Government counsel and Attorney
 2   Leahy asked follow-up questions. Government counsel exercised six peremptory
 3   challenges, the first four of which excluded jurors who disclosed they had a family
 4   member who was involved with drugs. (See, e.g., id. at 13–15, 74, 82.) Attorney Leahy
 5   exercised nine peremptory challenges, including jurors with backgrounds in the military
 6   or connections to law enforcement. (See, e.g., id. at 12–13, 39–40, 62–68.)
 7             Petitioner’s trial commenced that same day. The Government called seven
 8   witnesses, starting with Customs and Border Protection Officer Sauget. Officer Sauget
 9   testified that on September 26, 2014 while working at the Otay Mesa port of entry, she
10   searched and found twenty-seven packages of methamphetamine marked “Chilango”
11   under the driver and passenger seats of the BMW driven by Petitioner. (Id. at 123–40.)
12   In order to access the drugs, officers had to unbolt and remove the seats, and then unbolt
13   a compartment underneath the carpet. (Id. at 132–33.) Officer Sauget also testified to
14   seizing Petitioner’s two cell phones. (Id. at 138–40.) The Government then called
15   Customs and Border Protection Officer Corrales who testified that while working at the
16   San Ysidro port of entry on September 3, 2014—three weeks before Petitioner’s arrest—
17   he seized drugs also marked “Chilango” from a vehicle driven by an individual named
18   Monica Gonzalez. (Id. at 153–58.)
19             The Government then called Monica Gonzalez’s former roommate, Alicia Rosales,
20   who testified that Gonzalez made arrangements for her to smuggle drugs. (Tr. of Jury
21   Trial – Day Two [Doc. 59] 179:9–16.) According to Rosales, she provided her
22   information to Gonzalez to pass along to an “Anna,” who arranged for the purchase of a
23   car. Anna told Rosales they would need to pick up the car from “Adriana,” but plans
24   changed, and Rosales never met or communicated with “Adriana.” 1 (Id. at 184:2–6,
25   186.) Approximately two weeks after Monica Gonzalez was arrested, Rosales was
26
27
28   1
         Petitioner’s full name is Adriana Beatriz Govea.
                                                            3
                                                                                   3:18-cv-00575 W
                                                                                   3:15-cr-01880 W
 1   arrested attempting to smuggle methamphetamine into the United States. (Id. at 178:14–
 2   20.) Rosales was released on the condition that she cooperate with the Government,
 3   including reaching out to her smuggling contact “Anna.” (Id. at 196:1–10.)
 4         The Government’s next witness established a connection between Rosales and
 5   Petitioner. Homeland Security Investigations Special Agent Guerra testified to the
 6   content of the text messages recovered from Petitioner’s phone. Agent Guerra testified
 7   that Petitioner received a text message from her boyfriend “Alan” containing Rosales’
 8   information, including name, date of birth, and driver’s license number. (Id. at 251–52.)
 9   Agent Guerra testified that Petitioner then provided that information via text message to a
10   car insurance agent. (Id. at 250.) He also testified that Petitioner later sent both Rosales’
11   and Gonzalez’ information, along with the dates of their arrests, to a contact named
12   “Attorney Bill” and asked for case information. (Id. at 257–61.) On the day of her own
13   arrest, Petitioner again texted Attorney Bill. The message said: “Someone told the boss
14   Alicia talked so he’s worries [sic].” (Id. at 261.)
15         Attorney Leahy called Petitioner as the only defense witness. Petitioner testified
16   that she had no knowledge that her boyfriend Alan was involved with drugs. (Id. at 285–
17   86.) Petitioner testified that she coordinated the purchase of a vehicle in the United
18   States because Alan did not have a visa to enter. (Id. at 274:4–7, 276:13–17.) She also
19   testified that, in the time leading up to her arrest, she grew fearful of Alan and therefore
20   would do what he asked without questioning him. (Id. at 274–75, 297.) She testified that
21   on the evening of her arrest, she had borrowed her cousin’s BMW and was travelling to
22   Mexico with her youngest child to have a paternity test done at the prompting of Alan’s
23   wife. (Id. at 290–91.) After arriving, she met with Alan’s son-in-law who then borrowed
24   the BMW to pick up Alan’s wife. (Id. at 311–13.) When he returned, he informed
25   Petitioner the wife was not coming. (Id. at 313.) After a couple hours spent with the son-
26   in-law at a restaurant, Petitioner returned to the border to cross back into the United
27   States but was stopped and arrested after drugs were found hidden beneath the seats of
28
                                                   4
                                                                                      3:18-cv-00575 W
                                                                                      3:15-cr-01880 W
 1   the BMW. (Id. at 293–96.) Defense rested after Petitioner testified, and closing
 2   arguments were delivered the same day. (Id. at 333–34.)
 3          On October 9, 2015, the Court read the jury its instructions, and re-read the
 4   instructions when Attorney Leahy pointed out that some words had been omitted from
 5   the instruction as to the definition of “knowingly.” (Tr. of Jury Trial – Day Three [Doc.
 6   61] 14–15.) The jury began deliberations and returned guilty verdicts on both counts.
 7   (Id. at 17–18; see also Jury Verdicts [Docs. 22, 23].)
 8          On October 24, 2016, Petitioner was sentenced to two concurrent prison terms of
 9   120 months followed by two concurrent three-year terms of supervised release. (Minute
10   Entry of Sentencing [Doc. 49].) The next day, Petitioner filed a notice of appeal of her
11   sentence and conviction. (See Pet’r’s Reply Ex. A [Doc. 72-1].) The appeal was
12   voluntarily dismissed on April 5, 2017. (See Pet’r’s Reply Ex. C [Doc. 72-1].)
13          On March 19, 2018, Petitioner filed the Petition under 28 U.S.C. § 2255. (See Pet.
14   [Doc. 64].) On June 13, 2018, the Government filed a motion to “shorten time” to file its
15   opposition, along with the opposition. (See Mot. to Shorten Time [Doc. 71]; Resp’t’s
16   Opp’n [Doc. 70].) Petitioner did not file an opposition to the motion to shorten time. On
17   June 28, 2018, Petitioner filed a reply. (See Pet’r’s Reply [Doc. 72].) 2
18
19   II.    STANDARD
20          Petitioner argues that her sentence should be vacated because she was denied
21   effective assistance of counsel. (Pet. 1.) To prevail on an ineffective assistance of counsel
22   claim, Petitioner must prove (1) that her attorney’s performance was seriously deficient
23   and (2) that Petitioner’s defense was prejudiced by the deficient performance. Strickland
24   v. Washington, 466 U.S. 668, 687 (1984).
25
26
27
     2
      Although Attorney Leahy has failed to cooperate with either party, neither party has sought a court
28   order compelling his cooperation. (Pet. 1–4; Resp’t’s Opp’n 2:9–11.)
                                                        5
                                                                                              3:18-cv-00575 W
                                                                                              3:15-cr-01880 W
 1          First, Petitioner must establish deficient performance by proving that her attorney
 2   made errors “so serious that counsel was not functioning as the ‘counsel’ guaranteed by
 3   the Sixth Amendment.” Id. Given the “distorting effects of hindsight,” courts must
 4   “indulge a strong presumption that counsel’s conduct falls within the wide range of
 5   reasonable professional assistance.” Id. at 689.
 6          Second, Petitioner must establish prejudice by demonstrating a reasonable
 7   probability that—but for her attorney’s error—the outcome of her trial would have been
 8   different. See id. at 694. A reasonable probability is “a probability sufficient to
 9   undermine confidence in the outcome,” because the “purpose of the effective assistance
10   guarantee of the Sixth Amendment is not to improve the quality of legal representation...
11   [but] to ensure that criminal defendants receive a fair trial.” Id. at 689, 694.
12          For claims of cumulative error, “[w]here no single error or omission of counsel,
13   standing alone, significantly impairs the defense, the district court may nonetheless find
14   unfairness and thus, prejudice emanating from the totality of counsel’s errors and
15   omissions.” Ewing v. Williams, 596 F.2d 391, 396 (9th Cir. 1979); see Sanders v. Ryder,
16   342 F.3d 991, 1001 (9th Cir. 2003). However, Petitioner still bears the burden of
17   showing prejudice. Strickland, 466 U.S. at 687; Cooper v. Fitzharris, 586 F.2d 1325,
18   1327 (9th Cir. 1978). Even claims of structural error brought under an ineffective
19   assistance of counsel claim require Petitioner to prove prejudice. See Weaver v.
20   Massachusetts, 137 S. Ct. 1899, 1910–11 (2017).
21
22   III.   DISCUSSION
23          Petitioner’s ineffective assistance of counsel claim is based on a laundry list of
24   alleged errors including (1) failing to pursue a plea agreement, (2) inadequately opposing
25   the Government’s motions in limine, including its motion to admit Petitioner’s text
26   messages, (3) failing to ask follow-up questions on jury voir dire, (4) failing to question a
27   Government witness about “blind mules,” (5) failing to expose an incriminating witness’s
28   bias, (6) failing to properly prepare Petitioner before testifying, and (7) failing to call
                                                    6
                                                                                        3:18-cv-00575 W
                                                                                        3:15-cr-01880 W
 1   other defense witnesses. (See Pet. 6–25.) The Government counters that Petitioner did
 2   receive effective assistance of counsel and, at best, Petitioner’s own untruthfulness
 3   disadvantaged Attorney Leahy. (Resp’t’s Opp’n 6.)
 4
 5          A.     Failing to pursue a plea agreement.
 6           Petitioner faults Attorney Leahy for failing to proactively engage in plea
 7   negotiations. (See Pet. 26:1–12.) But she concedes that Attorney Leahy told her that her
 8   story was not believable, that he advised her to meet with the Government and she
 9   refused, and that he explained to her that she faced the mandatory minimum sentence if
10   she failed to cooperate or have a credible story—she still refused. (See Govea Decl. ¶¶
11   11, 12.) Under the circumstances, the Court finds that Attorney Leahy’s alleged failure
12   to proactively engage in plea negotiations (which Petitioner refused to entertain) does not
13   constitute deficient performance.
14
15          B.     Opposing the Government’s motions in limine.
16          Petitioner argues that Attorney Leahy was ineffective because he failed to oppose
17   the Government’s motions in limine at the August 17, 2015 hearing. During that hearing,
18   Attorney Leahy twice requested a continuance. (See August 17, 2015 Tr. of Proceedings
19   [Doc. 56] 4:12–18; see also Pl.’s Mot. [Doc. 5].) The Court agreed to postpone ruling on
20   the Government’s motion in limine to admit text messages but continued with the other
21   motions because they were standard, non-controversial motions. 3 (Id. at 4:19–23.)
22
23
24   3
       For example, the Government moved for a limited attorney-conducted voir dire of the jury, which the
25   Court granted and informed Attorney Leahy he was also allowed limited voir dire. The Government
     moved to prohibit reference to Petitioner’s health, age, finances, education, and potential punishment.
26   The Court granted the motion as to the potential punishment but stated that the other information could
     come in as foundation if Petitioner chose to testify. The Government requested limited character
27   evidence and the Court simply acknowledged that the Federal Rules of Evidence would be enforced as
     to character evidence. (See generally August 17, 2015 Tr. of Proceedings [Doc. 56].)
28
                                                        7
                                                                                               3:18-cv-00575 W
                                                                                               3:15-cr-01880 W
 1   Attorney Leahy’s decision not to oppose the Government’s standard motions in limine
 2   does not constitute deficient performance.
 3          Petitioner also argues that Attorney Leahy committed a “critical failure” by not
 4   opposing the Government’s motion to preclude evidence of duress and necessity, which
 5   the Court found to be moot after Attorney Leahy indicated he had no intention of making
 6   the requisite pre-trial offer of proof. (Pet. 8:25–9:5.) But a duress defense would have
 7   required Petitioner to admit knowing the drugs were present and then explaining why she
 8   knowingly broke the law. Such testimony was contrary to Petitioner’s assertions of
 9   innocence and consistent denial of any knowledge of the drugs in her car. (Govea Decl.
10   ¶ 11.) Accordingly, Attorney Leahy’s decision not to make the pre-trial offer for duress
11   and necessity defenses was not deficient.4
12          The Court addressed the postponed motion to admit Petitioner’s text messages on
13   October 6, 2015. (See October 6, 2015 Tr. of Mot. Hr’g [Doc. 57]; see also Pl.’s Mot.
14   [Doc. 7].) Attorney Leahy opposed the motion.5 (See Def.’s Opp’n Mot. [Doc. 14].)
15   Petitioner contends Attorney Leahy’s opposition was “rushed, hastily drafted, and lacked
16   substance.” (Pet. 9:21–26.) Ironically, Petitioner’s argument itself lacks substance. To
17   demonstrate deficient performance, Petitioner must demonstrate that a basis for excluding
18
19
     4
       Petitioner also asserts Attorney Leahy’s decision not to make a pre-trial offer of proof prevented her
20   from submitting any evidence of duress at trial. (Pet. 9:2–5, 21:14–20.) In reality, it only prevented the
21   jury from receiving instructions as to a duress/necessity defense. See U.S. Courts for the Ninth Circuit,
     Manual of Model Criminal Jury Instructions for the Ninth Circuit, 6.5 Duress, Coercion, or Compulsion
22   (2010). Attorney Leahy was still able to—and did in fact—elicit testimony from Petitioner about her
     fear of Alan in an attempt to explain why Petitioner did as he requested without asking questions. (Tr.
23   of Jury Trial – Day Two 275:14–17; 297:17–22; 326:22–327:8.) Attorney Leahy’s strategy was
     consistent with Petitioner’s claimed lack of knowledge. The Court finds Attorney Leahy’s performance
24   in this regard was not deficient.
25   5
       In addition to filing an opposition to the Government’s in limine motion, Attorney Leahy made
26   multiple objections against the admission of the text messages at trial. (See, e.g., Tr. of Jury Trial – Day
     One 166:22–23, 167:22, 170:14; Tr. of Jury Trial – Day Two 232–34.) Attorney Leahy also objected to
27   the translation of those messages, requiring the court certified translator who made the translation to
     testify. (See id. at 234:11–23; 236:11–13; 237:6–7.) Attorney Leahy then cross-examined the translator
28   to highlight her use of discretion when making translations. (See id. at 240:18–241:1.)
                                                          8
                                                                                                  3:18-cv-00575 W
                                                                                                  3:15-cr-01880 W
 1   the text messages existed. Petitioner does no such thing, nor—based on the record—is
 2   this Court aware of any valid ground that existed for excluding Petitioner’s text messages
 3   from trial. Additionally, Petitioner would have to show that exclusion of the text
 4   messages would have changed the result at trial, despite the substantial evidence
 5   supporting the jury’s verdict. Petitioner attempts no such showing. For these reasons,
 6   the Court finds Petitioner has failed to demonstrate Attorney Leahy’s opposition to the
 7   Government’s motion to admit the text messages was deficient or that her defense was
 8   prejudiced by the admission of the text messages.
 9
10         C.     Jury voir dire.
11         Petitioner challenges Attorney Leahy’s decision during voir dire not to follow up
12   with every potential juror who indicated he or she had a family member involved with
13   illegal drugs. (Pet. 15–16.) But Attorney Leahy could reasonably assume that such
14   jurors would be more forgiving and sympathetic to Petitioner. Indeed, Government
15   counsel recognized the inference and opined to the jury panel about the need to set aside
16   sympathies. (See Tr. of Jury Trial – Day One 31:14–32:14.) The Government further
17   manifested its concerns by using its first four peremptory challenges to excuse jurors who
18   had a close family member involved with illegal drugs. Attorney Leahy behaved
19   reasonably by choosing not to call further attention to those jurors who were more likely
20   to have been sympathetic to his client. The Court, therefore, rejects Petitioner’s claim
21   that Attorney Leahy’s choices on voir dire constituted deficient performance.
22
23         D.     Failing to cross examine about “blind mules.”
24         Petitioner claims Attorney Leahy was deficient by failing to explicitly question
25   Officer Sauget about the existence of “blind mules.” (Pet. 16.) However, as the
26   Government points out, doing so would have opened the door to modus operandi
27   evidence which would have raised even more doubt as to the credibility of Petitioner’s
28   version of events. (Resp’t’s Opp’n 9:1–10.) The Government could have responded by
                                                  9
                                                                                     3:18-cv-00575 W
                                                                                     3:15-cr-01880 W
 1   putting on an expert to testify about the rarity of blind mules, the unique circumstances
 2   where blind mules may be utilized, and how those circumstances differ from the facts of
 3   Petitioner’s case.
 4         In light of the potential pitfalls of questioning Officer Sauget about blind mules,
 5   Attorney Leahy used his cross-examination to elicit testimony to show how Petitioner
 6   may not have known about the drugs. Attorney Leahy sought to establish that the signs
 7   of seat tampering that Officer Sauget detected would have been imperceptible to
 8   Petitioner when seated in the driver’s seat. (Tr. of Jury Trial – Day One 140–51.) For
 9   these reasons, the Court finds that it was reasonable for Attorney Leahy to avoid asking
10   Officer Sauget general questions about blind mules and, instead, to pursue specific
11   testimony to help legitimize Petitioner’s claimed lack of knowledge.
12
13         E.     Failing to cross examine about bias.
14         Petitioner claims Attorney Leahy did not properly address witness Alicia Rosales’
15   bias during cross-examination. (Pet. 16–17.) The record reflects the Government sought
16   to take the sting out of Rosales’ potential bias by raising her cooperation with the
17   Government on direct examination. (Tr. of Jury Trial – Day Two 191–92.) Nevertheless,
18   Attorney Leahy also raised Rosales’ potential bias at the start of cross-examination when
19   he asked why the Government released her without charges after finding a large quantity
20   of methamphetamine in her Jeep. (Id. at 196:1–10.) Attorney Leahy then ended cross-
21   examination by eliciting testimony from Rosales that she understood her state-court case
22   would be dismissed and she hoped the trial judge in this case (who would also be her
23   sentencing judge) would grant her a lesser sentence for testifying. (Id. at 200–02.)
24   Attorney Leahy then reiterated the point on re-cross twice. (Id. at 204–06). For these
25   reasons, Petitioner’s claim that Attorney Leahy failed to raise Ms. Rosales’ bias on cross-
26   examination lacks merit.
27   //
28   //
                                                  10
                                                                                    3:18-cv-00575 W
                                                                                    3:15-cr-01880 W
 1          F.      Preparation of Petitioner to testify.
 2          Petitioner raises several alleged deficiencies related to her trial testimony. First,
 3   she contends she was inadequately prepared to testify because “Attorney Leahy never
 4   engaged in any practice questioning” with her. (Pet. 20:7–15, 21:14–16.) This claim is
 5   not supported by the record.
 6          In her declaration, Petitioner admits she met with Attorney Leahy approximately
 7   eight times and that, at each meeting, he had her go over her story and told her he was
 8   “testing . . . to see whether [she] changed any facts.” (Govea Decl. ¶¶ 4, 11, 24, 25.)
 9   Petitioner also stated that when she testified at trial, she told the same story she had
10   previously given in his office. (Id. ¶ 24.) The Court finds Attorney Leahy’s performance
11   was not deficient.
12          Next, Petitioner attacks the substance of her own testimony, blaming Attorney
13   Leahy for eliciting her “nonsensical, confused, and inconsistent” story about traveling to
14   Mexico to get a paternity test.6 (Pet. 22:11–24.) Petitioner contends that if Attorney
15   Leahy had not elicited that testimony, it would not have been subject to attack by the
16   Government. (Id. 22:11–24.) Petitioner’s blame is misdirected. She was warned by
17   Attorney Leahy that her story was not believable, yet she chose to proceed to trial.
18   (Govea Decl. ¶¶ 11, 16). At that trial, Attorney Leahy logically elicited testimony about
19   Petitioner’s reasons for entering Mexico and her actions while in Mexico immediately
20   before her arrest at the border. The fact that the jury did not believe Petitioner’s story is
21   not a reflection on Attorney Leahy’s competence.
22          Finally, even assuming for the sake of argument that Attorney Leahy’s decision to
23   allow Petitioner to testify was deficient, Petitioner cannot demonstrate prejudice for two
24
25   6
       Petitioner also blames Attorney Leahy for eliciting her “nonsensical testimony” that a friend borrowed
26   her car while she was eating at a restaurant at the mall. (See Pet. 22:25–28.) This testimony was, in
     fact, not elicited by Attorney Leahy but was instead revealed on cross-examination by the Government
27   (See Tr. of Jury Trial – Day Two 310–312.) Petitioner then contradicts herself by criticizing Attorney
     Leahy for not eliciting the borrowed car testimony on direct, referring to it as “the only helpful
28   testimony” she provided. (See Pet. 24:16–25:13.)
                                                        11
                                                                                               3:18-cv-00575 W
                                                                                               3:15-cr-01880 W
 1   reasons. First, based on the strength of the Government’s case, Petitioner would have
 2   been convicted even had she not testified. The Government’s evidence included:
 3   (1) incriminating text messages which tied Petitioner to Alicia Rosales and Monica
 4   Gonzalez—the two women arrested for smuggling drugs in the weeks leading up to
 5   Petitioner’s arrest; (2) Alicia Rosales’ testimony that she was told by her smuggling
 6   contact to pick up a vehicle from “Adriana”; (3) testimony that the drugs found in Alicia
 7   Rosales’ vehicle bore the same “Chilango” marking as the drugs found in Petitioner’s
 8   vehicle; and (4) the location of the drugs in the BMW, which could only be reached by
 9   unbolting and removing the seats.
10          Second, Petitioner’s testimony offered no new, meaningful inculpatory evidence.
11   The Government had already introduced testimony of Petitioner’s “nonsensical” story
12   through Officer Sauget, who testified that at the border crossing, Petitioner stated she was
13   driving her cousin’s car and that she had travelled to Mexico for an DNA test for her
14   child scheduled for eight o’clock in the evening. (See Tr. of Jury Trial – Day One
15   128:13–23.) If anything, Petitioner’s testimony strengthened her case by allowing her to
16   provide a back story as to why she had sent the text messages, how she ended up driving
17   the BMW, and why she was in Mexico. (Tr. of Jury Trial – Day Two 271–305.)7
18
19          G.      Lack of defense witnesses.
20          Petitioner contends that Attorney Leahy should have introduced evidence at trial
21   that Peralta—Petitioner’s cousin and owner of the car in which she was arrested—had
22
23
     7
       In a single sentence, Petitioner states that Attorney Leahy failed to inform her that it was her decision
24   whether or not to testify. (Pet. 20:11–14; Govea Decl. ¶ 16.) Assuming for the sake of argument this
25   assertion is true and constitutes structural error, Petitioner must still demonstrate prejudice. See Weaver
     v. Massachusetts, 137 S. Ct. 1899, 1910–11 (2017) (finding that when structural error is raised in the
26   context of an ineffective assistance of counsel claim, the defendant is required to show prejudice). The
     Court finds Petitioner could not demonstrate prejudice because of the strength of the Government’s case
27   and because her “nonsensical” story had already come in to evidence through Officer Sauget’s
     testimony.
28
                                                         12
                                                                                                 3:18-cv-00575 W
                                                                                                 3:15-cr-01880 W
 1   previously used that vehicle to smuggle drugs. (Pet. 23:25–24:6.) But Attorney Leahy’s
 2   justification for omitting this evidence is clear—Peralta admitted that Petitioner arranged
 3   for her to smuggle drugs from Tijuana into the United States on more than one occasion.
 4   (See Pet. Ex. I.) Attorney Leahy’s decision not to call Peralta to testify does not support
 5   Petitioner’s ineffective assistance of counsel claim.
 6         Aside from Peralta, Petitioner has failed to identify any other witnesses that would
 7   have assisted her defense, particularly given the substantial evidence supporting the
 8   jury’s guilty verdict. Therefore, Petitioner has failed to meet her burden in establishing
 9   prejudice on this claim.
10
11         H.     Totality of the alleged errors.
12         For the reasons discussed above, the Court finds that Petitioner has failed to
13   demonstrate that any aspect of Attorney Leahy’s performance fell outside the wide range
14   of professionally competent assistance. Strickland v. Washington, 466 U.S. 668, 690
15   (1984). Thus, the Court need not address the cumulative effect of the claimed errors.
16
17   IV.   CONCLUSION & ORDER
18         For the reasons stated above, the Court DENIES the Petition [Doc. 64]. And
19   because reasonable jurists would not find the Court’s assessment of the claims debatable
20   or wrong, the Court DENIES a certificate of appealability. See Slack v. McDaniel, 529
21   U.S. 473, 484 (2000). The Clerk of the Court shall close the district court file.
22         IT IS SO ORDERED.
23   Dated: April 4, 2019
24
25
26
27
28
                                                    13
                                                                                    3:18-cv-00575 W
                                                                                    3:15-cr-01880 W
